Citation Nr: 1447658	
Decision Date: 10/27/14    Archive Date: 11/05/14

DOCKET NO.  09-16 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for chronic depression prior to February 17, 2011, and greater than 30 percent thereafter.  

2.  Entitlement to separate disability ratings for neurological manifestations of the Veteran's service-connected lower back disability.  

3.  Entitlement to a disability rating in excess of 10 percent prior to March 24, 2012, and 40 percent thereafter, for service-connected residuals of a left knee injury.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel
INTRODUCTION

The Veteran had active military service from September 1985 to August 1997.

This appeal comes to the Board of Veterans' Appeals (Board) from a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

The Board decided the issues on appeal in an August 2013 decision.  The Veteran appealed that decision to the U.S. Court of Appeals for Veterans Claims (Court).  In May 2014, the Court granted a joint motion for partial remand (JMR) of the Veteran and the Secretary of Veterans Affairs, partially vacated the August 2013 decision, and remanded the case to the Board for action consistent with the terms of the JMR.  The issues listed in the Court order as vacated and remanded are reflected on the title page of the instant decision.  


FINDINGS OF FACT

1.  Prior to February 17, 2011, the Veteran's depressive disorder was manifested by no more than mild or transient symptoms that decreased work efficiency and ability to perform occupational tasks only during periods of significant stress.

2  Since February 17, 2011, the Veteran's depressive disorder has manifested as no more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  

3.  Neurological manifestations of the Veteran's service connected low back disability are, at best, no more than mild incomplete paralysis of the left and the right sciatic nerves.  

4.  The Veteran's left knee disability has resulted in mild lateral instability, but not more than mild lateral instability.

5.  Prior to March 24, 2012, the Veteran's left knee disability was not manifested by flexion less than 45 degrees or extension greater than 10 degrees.

6.  Since March 24, 2012, the Veteran's left knee disability has manifested by left knee flexion to 140 degrees or greater and extension to 35 degrees or greater with no loss of range of motion but less movement than usual and pain on repetition.  

7. At no time has the Veteran's left knee disability involved ankylosis or removal or dislocation of semilunar cartilage.


CONCLUSIONS OF LAW

1.  Prior to February 17, 2011, the criteria for a disability rating higher than 10 percent for depressive disorder were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.21, 4.126, 4.130 Diagnostic Code 9434 (2014).  

2.  Since February 17, 2011, the criteria for a disability rating higher than 30 percent for depressive disorder were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.126, 4.130 Diagnostic Code 9434 (2014).  

3.  The criteria for a 10 percent rating, but no higher, have been met for right lower extremity neurologic manifestations of the Veteran's low back disability.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.21, 4.124a Diagnostic Code 8520 (2014).  

4.  The criteria for a 10 percent rating, but no higher, have been met for left lower extremity neurologic manifestations of the Veteran's low back disability.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.21, 4.124a Diagnostic Code 8520 (2014).   

5.  The criteria for a 10 percent rating, but no higher, have been met for lateral instability as a service-connected residual of a left knee injury.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.126, 4.71a, Diagnostic Code 5257 (2014).  

6.  Other than a lateral instability rating, the criteria for a rating higher than 10 percent prior to March 24, 2012, and 40 percent thereafter, for service-connected residuals of a left knee injury, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, .40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5256, 5258-5263, 5055 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Ratings

At the outset,  the Board here notes that the Court has provided guidance with regard to cases involving a JMR.  

Thus, when an attorney agrees to a joint motion for remand based on specific issues and raises no additional issues on remand, the Board is required to focus on the arguments specifically advanced by the attorney in the motion and those terms will serve as a factor for consideration as to whether or to what extent other issues raised by the record need to be addressed. 

Carter v. Shinseki, 26 Vet. App. 534, 542-43 (2014).

The Veteran was represented by an attorney with regard to the JMR.  Pursuant to the Court's guidance in Carter, the Board has focused on the terms of the JMR, as instructed by the Court.

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  

VA received the Veteran's claims that led to this appeal in April 2007.  In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).  
      
      A.  Chronic Depression

In the JMR, the Parties agreed that, on remand from the Court, the Board must discuss the Global Assessment of Functioning (GAF) score of 50 assigned to the Veteran at the time of May 2007 treatment 

Major depressive disorder is assigned a Diagnostic Code of 9434 and evaluated under the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130 (2014).  

Under that General Formula, a 10 percent rating is warranted when the disorder is manifested by occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  38 C.F.R. § 4.130.  

A 30 percent rating is warranted where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent evaluation is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory; impaired judgment; impaired abstract thinking; disturbance of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

That portion of VA's Schedule for Rating Disabilities ("the Schedule") that addresses service-connected psychiatric disabilities is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (also known as "the DSM-IV").  Id.  The DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health - illness.  Higher scores correspond to better functioning of the individual.

GAF scores ranging between 61 and 70 are assigned when there are some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but when the individual is functioning pretty well and has some meaningful interpersonal relationships.  American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th. ed., 1994).

GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms (like flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Id.

GAF scores ranging between 41 and 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Id.

The psychiatric symptoms listed in the above rating criteria are not exclusive, but are examples of typical symptoms for the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has emphasized that the list of symptoms under a given rating is a nonexhaustive list, as indicated by the words "such as" that precede each list of symptoms.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 115 (Fed. Cir. 2013). In Vazquez-Claudio, the Federal Circuit held that a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage or others of similar severity, frequency, and duration.  Id. at 118.  Other language in the decision indicates that the phrase "others of similar severity, frequency, and duration," can be thought of as symptoms of like kind to those listed in the regulation for a given disability rating.  Id. at 116

According to the applicable rating criteria, when evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission must be considered.  38 C.F.R. § 4.126(a).  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely the basis of social impairment.  38 C.F.R. § 4.126(b). 

May 2007 VA treatment notes include assignment of a GAF score of 50.  The Axis I disorder is listed as adjustment reaction.  The clinician explained that the Veteran's adjustment reaction was due to his employment status and marital situation (with his spouse currently out of the country) and resulted in depression.  These notes document the Veteran's explanation for his employment problems as his employer had been unhappy with the pace of his work.  The Veteran referred to his employment difficulties as due to pain and the notes indicate that his marital difficulties were tied to the employment difficulties

It is here noted that the RO denied a claim of entitlement to a total disability rating due to individual unemployability (TDIU) in October 2012.  The Veteran did not appeal that decision.  Given these facts, the JMR, and a detailed review of the record, the Board concludes that there is no TDIU issue currently before it, directly or indirectly.

Included in those May 2007 notes are the results of a clinical mental health examination.  These results include that the Veteran was cooperative, reasonable and appropriately groomed.  His mood was anxious and depressed and his affect was congruent with his mood.  He did not have hallucinations; his thought process was normal and his thought content was not unusual.  Speech was normal, language was intact, insight was limited, judgment was good, he was alert and attentive and oriented times three.  Memory was intact, he was not significant risk to others.  It was noted that he was distractible and that he tended to stay to himself.  

At a VA medical appointment in June 2007 the Veteran reported suicidal ideation without a plan.  He reported difficulty with finances since losing his job due to working too slow as a result of leg and back pain.  This note also documents that the Veteran was given a letter to extend his GI bill so that he could get the necessary vocational training and certifications to find a job in the computer industry, which did not require manual labor.  The physician commented that the Veteran was happy and looking forward to getting the training.  

In October 2007 he attended a VA psychiatry appointment and was found to be alert, friendly, medicine complaint, busy with schooling, and not suicidal or homicidal.  He continued to deny suicidal and homicidal ideation in February 2010 and said he last saw a therapist three years prior.  

The Board has carefully considered the May 2007 treatment notes, including the GAF score of 50.  It has done so in the context of the findings in those notes and the reasons for his depression as well as the subsequent notes listed above.  

In this regard, it is important to understand that the Board has reviewed all records in this case, not simply the 50 GAF score, but every statement from the Veteran, every treatment record, and every piece of evidence that could possibly support (or does not support this claim).  While the Board may not cite to each and every piece of evidence, it has reviewed each piece of evidence in a search for any evidence that would support this claim in order to provide the reasons and bases for the decision. 

The evidence from that time frame shows that the Veteran had a very short duration exacerbation of symptoms circa May 2007 but not an actual increase in disability.  This is shown by the notes from the following month when the exacerbation ended with the prospects of retraining for a new job.  This lack of symptoms continued in October 2005, and from the February 2010 notes the Board reasonably infers that he did not have the need to see a therapist after the brief exacerbation - tending to show that his exacerbated symptoms had resolved.  

The May 2007 note does not show that the Veteran had more than mild or transient symptoms.  Even then, the evidence does not show that his psychiatric disability resulted in any impairment.  His occupation and marital problems flowed from physical conditions.  These notes do not show that he had any occupational and social impairment with caused any decrease in work efficiency or intermittent periods of inability to perform occupational tasks as the result of his psychiatric disability.  

It has not been ignored that he had the one report of suicidal ideation without a plan in June 2007.  Given the rest of that note, that report is insufficient to find that his disability approximated higher than a 10 percent rating during that time frame.

In this regard, it is important to understand that the Board cannot look at one piece of evidence in isolation.  It must look to the records as a whole to address the central question.  In this case, there is evidence that supports the Veteran's claim, provides evidence in support of the 10% percent evaluation, and some that provides evidence against even the 10% evaluation.  A detailed review of the evidence must be undertaken, with consideration of providing the Veteran any and all reasonable doubt.

For these reasons, the Board concludes that this evidence, prior February 17, 2011, shows that the criteria for a rating higher than the 10 percent then assigned had not been approximated prior that date.  Prior to February 17, 2011, there is not sufficient evidence showing an increase in severity of the Veteran's condition to warrant a rating higher than the assigned 10 percent.  The evidence from 2007 to 2011 - including the May 2007 and surrounding treatment notes, as already discussed, shows that the Veteran's psychiatric disability did not approximate the criteria for a rating higher than 10 percent.  

On February 17, 2011 the Veteran sought VA treatment, reporting feeling depressed and agitated with a loss of interest in pleasurable activities, social isolation, sleep disturbance, and concentration difficulties.  He denied suicidal or homicidal ideation.  The Veteran reported he had been separated from his wife for seven months and had "off and on" contact with a stepdaughter.  He indicated he had limited peer/family support and was interested in improving his socialization skills.  The Veteran reported he last worked in 2009.

The psychologist noted that the Veteran's grooming and hygiene were normal, as was his speech, perception, and receptive language.  He further noted fair eye contact, unremarkable thought content, and logical thought process.  He found his attitude to be evasive, his attention to be distractible, and his affect flat.  He judged him to have partial awareness with regard to insight but good judgment.  He determined his memory to be intact. The psychologist assigned a GAF score of 50.

At an appointment later in February 2011, the Veteran reported poor sleep, being easily agitated, poor concentration, isolating himself, and no longer watching sports that he used to enjoy.

In July 2012, the Veteran underwent a VA psychiatric examination.  The examiner found the Veteran to have occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.  The examiner assigned a GAF score of 60.

The examiner found the Veteran suffered from depressed mood; anxiety; chronic sleep impairment; disturbances of motivation and mood; and difficulty adapting to stressful circumstances, including work or a worklike setting.

The Veteran reported he had tried various psychiatric medications over the years and had been in mental health treatment in the past but had difficulty making appointments.  He reported his mood recently was "ok" with his main stressors as his physical health and pain, as well as unemployment and marriage problems.  He related that he had been married for 14 years and the relationship "hasn't been easy."  He reported he had one step child and was raising a niece.  He said he has five siblings and reported staying in touch with family.  The examiner noted "limited social supports and somewhat more isolated."

The Veteran reported having eight jobs in the last 12 years due to different circumstances.  He reported his relationship with others at work had been good.

He reported he still got into periods of depression and sadness.  He noted frustration with trying to remember material for information technology certifications and reported regular concentration and memory problems.  He reported anxiety "all the time" with a desire to get things done right.  He reported some problems with sleep and said he usually gets five to six hours a night, interrupted with tossing and turning.  He denied suicidal or homicidal ideation.  He reported trying to find hobbies outside of work and the examiner noted his motivation in general was within normal limits.  He said he sometimes remembers scary experiences in Bosnia but said there were no particular triggers for the memories.

In this case, the Board has considered all of the evidence but finds that a rating in excess of 30 percent is not warranted for the period beginning on February 17, 2011.  While the record reflects the Veteran has experienced some social impairment, no examples of occupational impairment are in the record.  Although the Veteran's VA treatment records and examination note the Veteran experiences some social isolation, the Veteran also reported staying in touch with family.  He also noted a 14-year marriage, although records indicate troubles with the relationship.  Occupationally, the Veteran professed that when he was working he had a good relationship with others at work.  There is no indication in the records that the Veteran's depressive disorder was the cause of his frequent job changes, and the records suggest he relocated frequently due to his wife's job.  Nor did the Veteran identify any difficulties at work or missed work due to his depressive disorder.

The GAF score of 60 assigned by the VA examiner in July 2012 represents the top of the range assigned for moderate symptoms or difficulty in social, occupational, or school functioning.  Notably, the examiner specifically found the Veteran to have occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.  Such impairment is reflective of a 30 percent disability evaluation.  It does suggest or imply that the Veteran was not having problems with his condition.  In this regard, it is important for the Veteran to understand that 30 percent rating is a significant disability evaluation and that if the Veteran did not have problems there would be no basis for the 30 percent finding. 

Thus, the Board finds the July 2012 examiner's assessment of the Veteran's condition is in line with a disability evaluation of 30 percent.  

The Board recognizes the lower GAF score of 50 assigned by the VA psychologist in February 2011, which represents the top of the range assigned for serious symptoms or impairment in social, occupational, or school functioning.  However, notwithstanding that rating, the evidence, including the descriptions of the Veteran's symptoms in his VA treatment records and VA examination report, supports a finding that a disability rating in excess of 30 percent is not warranted considering the Veteran's condition overall.  The GAF, while important, is not the only evidence the Board looks at in deciding a claim.

The Board has carefully considered the Veteran's reported symptoms and the observations of those who have examined him.  Specifically, the Veteran has not reported experiencing (for example) panic attacks, describing only sometimes being reminded of scary experiences in service with no particular triggers.  He has also never endorsed suicidal or homicidal ideation during this time frame.  

The Veteran has referenced having some memory difficulties, but the VA psychologist in February 2011 found the Veteran to have intact memory and the July 2012 VA examiner did not note memory loss among the Veteran's symptoms.  He was noted to have good judgment, unremarkable thought content, and logical thought process in February 2011, and the July 2012 VA examiner did not note that the Veteran had impaired judgment or abstract thinking or difficulty understanding complex commands.  The July 2012 VA examiner found the Veteran's motivation in general was within normal limits.

Considering the Veteran's symptoms as a whole, including his statements to his examiners, the Board finds that overall the Veteran's condition does not more closely approximately a higher 50 percent rating for the period after February 17, 2011.  In this regard, it is important for the Veteran to understand that without problems associated with his depressive disorder, there would be no basis for a compensable evaluation, let alone a 30 percent evaluation.  The medical evidence clearly supports a finding, overall, of a mild disability or, at minimum, a disability that does not meet the requirements of the next higher 50 percent evaluation at any time during this period.  The Veteran's depressive disorder does not cause occupational and social impairment with reduced reliability and productivity due to such symptoms as (for example only) flattened affect; circumstantial, circumlocutory, or stereotyped speech; difficulty in understanding complex commands; impairment of short-and long-term memory; impaired judgment; impaired abstract thinking; disturbance of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

Even taking into consideration all of the Veteran's cited problems as the Veteran himself has indicated, a preponderance of the evidence is against a rating in excess of 30 percent for the period beginning on February 17, 2011.  The May 2007 treatment notes have already been discussed with regard to the time period before February 17, 2011.  Those notes are not probative of a higher rating after February 17, 2011.  In this regard, a review of the Veteran's statement regarding how this disability impact him, overall, provides highly probative factual evidence against his own claim.    

As the preponderance of the evidence is against a rating in excess of 10 percent prior to February 17, 2011 and in excess of 30 percent beginning on that date; the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  

      B.  Lower Back Disability - Neurological Ratings

In the JMR, the Parties agreed that vacatur and remand of the Board's August 2013 decision pertaining to neurological symptomatology associated with the Veteran's low back disability was warranted.  The Parties explained that the Board must discuss references in the record to neurological symptoms associated with the Veteran's low back disability.  The Parties pointed to several such instances in the record.  

During the March 2012 examination, a VA registered nurse conducted a straight-leg raising test that was positive for the left and right side.  She indicated that the Veteran did not have radicular pain or other signs or symptoms due to radiculopathy.  She also indicated that neither his left nor his right side was affected by radiculopathy.  Hence, she left blank any indication of the nerve roots involved.  This examination report included test results for muscle strength, reflexes and sensory examinations.  All strength testing of the lower extremities yielded 4 out of 5 findings which means active movement against some resistance.  This is less than a 5 out of 5 result which means normal strength.  All reflexes and sensory findings were normal.  The examiner indicated that the Veteran did not have muscle atrophy.  

VA treatment records document that the Veteran was found to have radicular pain of the right foot / lower extremity on several occasions.  He was also found to have pain with onset radiating down both legs and tingling in his lower extremities. 

The Parties point to multiple instances of reports of neurological symptoms not discussed in the prior Board decision.  The Parties noted reports in the record of radicular pain, back pain with radiculopathy down both lower extremities and up to neck, pain extending to neck from low back, periodic radiation, pain radiating down both legs, tingling in the feet, pain radiating to the neck and occasional numbness/ tingling in the feet, pain sometimes radiating to the legs, lower back pain that radiates to the legs and upper back, pain in the back, shooting down right leg and decreased knee jerk bilaterally, pain that radiates down the legs and occasional tingling in the toe, occasional numbness / tingling in the neck, and shooting pain from lower cervical spine radiating outward bilaterally to shoulder running along trapezius muscle.  

It is noted by the Board that some of these references document that the Veteran's reported pain in his lower extremities was attributed to a condition other than the low back disability on appeal and/or that he did not have radiculopathy.  For example, March 2004 VA physical medicine rehabilitation consult note documents that the Veteran had chronic lower extremity lesions, e. nodosum vs. panniculitis vs. erythema gyratu, and was referred for low back pain, the note provides that "he [complained of] intermittent acute sharp low back pain radiating down to the leS (sic) rt/lt.  The acute pain lasts for 15 min  He lies down to get relief.  He denies paresthesias or weakness."  The note states that there was no evidence of radiculopathy.  

Another example is found in April 2007 VA treatment notes that document the Veterans report of lower back pain radiating to the neck and lower extremities.  June 2007 VA treatment notes document that the Veteran presented with pain of the low back, legs, neck, and arms and had a history of erythema docosum.  There was no numbness or parethesias.  Sensory examination and reflexes were normal.  The physician commented that he was positive for tender erythematous blotches in both lower extremities.  

Finally, July 2007 notes document the Veteran's report of low back pain and hyperesthesia of lower extremity.  November 2007 VA physical therapy treatment notes document the Veteran's reports that he had pain onset in his neck extending to from his lower back and that his low back pain radiated to his legs.  Another physical therapy note from November 2007 documents the Veteran's report of pain in his lower back with periodic radiation down the back of his lower extremities.  Straight leg raising was negative and it was noted that he had extremely tight hamstrings.  

These also numerous mentions of the Veteran suffering from erythema nodosum and assessments, for example in October and December 2007, that the Veteran's leg pain was likely rheumatologic/metabolic.

July 2010 VA treatment records document the Veteran's report of pain in his cervical spine.  September 2010 treatment notes document this report of "[B]ack pain with Radic down (B) LE and now goes up to the neck also."  Sensation was intact throughout and straight leg raising was negative.  

Private treatment records from Kaiser Permanente document treatment for a rash of his legs on numerous occasions, not a problem associated with the back.  During some visits, however, he referred to his low back disability.  For example in October 2012, the Veteran wanted to know if there was anything he could do for his leg pain and if it was related to his low back disability.  A diagnoses list includes an entry of backache without radiculopathy.  February 2011 notes document the Veteran's report that he experienced pain radiating down both legs and tingling in his feet one week after he injured his lower back during active service.  Other notes from that month document the Veteran's report that his back pain was radiating to his neck and that his neck had started making popping sounds.  February 2011 notes also document that the Veteran had requested an MRI of his back.  He reported numbness and tingling of his feet and pain radiating to his neck.  Back examination included negative straight leg raising bilaterally but the Veteran reported that he had pain in his posterior thighs.  

Thus, a good portion of the references in the JMR are to reports of pain radiating to either the neck or the legs or include findings that the symptoms were either due to another condition or include findings that he did not have radiculopathy.  The General Rating Formula for Diseases and Injuries of the Spine (General Formula) specifically states that the formula is used to rate back disabilities with or without symptoms such as pain whether or not it radiates.  Thus, ratings already assigned for orthopedic manifestations of the Veteran's low back disability compensate him for pain radiating from his low back.  

As to the JMR reference to numbness and tingling in the Veteran's neck, shoulders, and upper extremities, the Board finds that because his disability is of his low back, his neck and upper extremity symptoms that include tingling or numbness are not part of his low back disability.  This finding is supported by the VA examination form that was used in March 2012.  That form was for a thoracolumbar spine condition.  It does not include examination of the neck.  All extremity examination options are for the lower extremities, not the upper extremities.  For example reflex examination provides options only for the ankles and knees and sensory examination options are for the thighs, ankles, lower legs, feet and toes.  Hence ratings based on symptoms involving his cervical spine or upper extremities are not warranted.  

Note (1) under the General Rating Formula for Diseases and Injuries of the Spine provides that any associated objective neurologic abnormalities are to be evaluated separately under an appropriate diagnostic code.  38 C.F.R. § 4.71a (2013).  

In this regard, it is also unclear if this issue should be referred to the RO in the first instance, as normally any problem caused by a service connected problem is referred by the Board to the RO to address the issue first.  If the RO denied the claim, the Veteran can appeal this finding to the Board.  However, in light of the JMR and note (1) in 38 C.F.R. § 4.71a (which does not lucidly suggest the Board has direct jurisdiction of this issue) the Board believes that it can address this issue in the first instance, de novo, though addition guidance from the Veteran's Court on this issue would be helpful as the Board does not normally take direct jurisdiction of disabilities associated with a service connected problem (particularly from a different part of the body - for example: if the Board were addressing the issue of an increased rating for a right knee disability that decision would not normally address service connection for a left knee disability secondary to the right knee unless that issue had been address fully by the RO - if there were such indication in the record the Board would normally refer the case to the RO for consideration).

In any event, in light of the JMR such appropriate diagnostic code in this case is Diagnostic Code 8520 for incomplete paralysis of the sciatic nerve.  38 C.F.R. § 4.124a (2013).  Those criteria provide that an 80 percent rating is assigned where there is complete paralysis of the sciatic nerve, where the foot dangles or drops, there is no active movement possible of muscles below the knee, flexion of the knee weakened or lost, is rated as 80 percent disabling. 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2014).  Severe paralysis of the sciatic nerve, with marked muscular atrophy, is rated as 60 percent disabling.  Id.  Moderately severe, moderate, and mild incomplete paralysis of the sciatic nerve are rated as 40, 20, and 10 percent disabling, respectively.  Id. 

The term "incomplete paralysis" indicates a degree of loss or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to the varied level of the nerve lesion or to partial regeneration. See Note under "Diseases of the Peripheral Nerves" in 38 C.F.R. § 4.124(a).  When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree.  Id. 

Words such as "mild," "moderate," "severe" and "pronounced" are not defined in the schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  

Here, the Veteran was consistently found to not have radiculopathy.  The most probative item of evidence in this regard is the March 2012 examination report.  While the positive straight leg raising may suggest radiculopathy, the numerous findings by the examiner are more probative and show that he did not have radiculopathy.  There was no atrophy.  The only objective findings in the record that could even arguably be considered as evidence of neurologic abnormality were the slightly less than normal strength testing and the report of decreased knee jerk bilaterally.  Based on this evidence, the Board finds that, at most, the Veteran has mild incomplete paralysis of the right and left sciatic nerves.  The many findings of no radiculopathy and the negative objective examination findings, and, for that matter, even the Veteran's reports which are most accurately interpreted as occasional symptoms, lead the Board to the conclusion that he never had more than mild incomplete paralysis of the sciatic nerves during the course of the claim and appeal.  

For these reasons, the Board concludes that a 10 percent rating must be granted for the mild incomplete paralysis of the left sciatic nerve and a 10 percent rating must be granted for mild incomplete paralysis of the right sciatic nerve.  The preponderance of evidence is against a finding that higher or additional ratings are approximated for neurologic manifestations of his low back disability for any period on appeal.  The Veteran's own statements are found to provide evidence against a higher rating.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  

      C.  Left Knee Disability

In the JMR, the Parties agreed that, on remand from the Court, the Board must discuss evidence of record that references instability of the left knee.  The Parties specifically pointed to the March 2012 VA examination report in this regard.  

The regulations provide that when degenerative (meaning either osteoarthritis or hypertrophic) arthritis is established by x-ray findings, it is to be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  If, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  For purposes of rating disability from arthritis, the knee is considered a major joint.  38 C.F.R. § 4.45(f).  

In the absence of limitation of motion, when there is x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations a 20 rating is to be assigned.  38 C.F.R. § 4.71a, DC 5003.  However, the 20 percent rating based on x-ray findings, above, will not be combined with ratings based on limitation of motion.  Id.  at Note (1).

Moreover, 38 C.F.R. § 4.59 states that the intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  

Limitation of motion of the knee is addressed in 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261.  The Veteran is currently rated under Diagnostic Code 5261 for limitation of knee extension.

Diagnostic Code 5261 provides for a 10 percent rating where extension is limited to 10 degrees, 20 percent rating where extension is limited to 15 degrees, 30 percent rating where extension is limited to 20 degrees, 40 percent rating where extension is limited to 30 degrees, and 50 percent rating where extension is limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  

Under 38 C.F.R. § 4.71a , Diagnostic Code 5260, a noncompensable rating is warranted where knee flexion is limited to 60 degrees, a 10 percent rating is warranted where knee flexion is limited to 45 degrees, a 20 percent rating is warranted where knee flexion is limited to 30 degrees.  

The Veteran's VA treatment records from one year prior to when he filed his increased rating until he was afforded a VA examination in March 2012 reflect only mention of intermittent knee pain with no range of motion testing or evaluation of the Veteran's knee condition.  The Veteran has also made no statements regarding his knee condition during that period other than to say merely that he believed it had worsened since his last rating decision.  As the record is devoid of both objective testing and significant subjective complaint regarding the Veteran's knee condition prior to March 2012, the Board finds no evidence is of record on which to base a finding that the Veteran's disability had increased in severity prior to the March 2012 VA examination.

The Veteran was afforded a VA examination on his knee in March 2012.  The Veteran reported discomfort in his left knee when walking up stairs and reported he could no longer ride a bike or jog on a treadmill.

The Veteran's left knee flexion was measured to 140 degrees or greater and his extension to 35 degrees or greater with no loss of range of motion on repetition.  Less movement than usual and pain on movement was found with repetition of motion of the left knee.  

The Veteran also reported tenderness or pain to palpation in his left knee.  His muscle strength was measured as active movement against some resistance.  His stability was normal.

The Veteran is not entitled to the next higher rating under Diagnostic Code 5261, 50 percent, for the period beginning March 24, 2012, unless his knee extension is limited to 45 degrees.  At his March 2012 examination, the Veteran's left knee extension was limited only to 35 degrees, and no other range of motion testing or evaluation of his knee condition is found in the Veteran's treatment records.

The Veteran is also not entitled to a higher rating under Diagnostic Code 5260, which provides for a 10 percent rating where flexion is limited to 45 degrees, 20 percent rating where flexion is limited to 30 degrees, and 30 percent rating where flexion is limited to 15 degrees.  The Veteran's flexion was measured to 140 degrees or greater at his VA examination.

In deciding the Veteran is not entitled to a higher rating for range of motion, the Board has considered whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board notes that knee pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss, but pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 36-38 (2011).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 43; see 38 C.F.R. § 4.40.  

The March 2012 VA examiner found that the Veteran had no additional loss of range of motion due to pain or on repetition, although the examiner did note less movement than normal and pain on movement after repetition.  The Board has also considered the Veteran's complaints of knee discomfort on stairs and inability to bike and jog, but finds his disability picture does not warrant a higher rating based on those complaints.  The Board finds any additional functional loss the Veteran experiences due to pain is not so significant as to more closely approximate the criteria for a 50 percent rating. 

Other Diagnostic Codes relevant to knee disabilities include 5003, 5010, 5256 through 5259, 5262-5263, and 5055.  Under Diagnostic Codes 5003 and 5010, arthritis established by x-ray findings is rated on the basis of limitation of motion of the affected joints.  When however, the limited motion of the specific joint or joints involved would be noncompensable under the appropriate diagnostic codes, a 10 percent rating is assigned for each involved major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  38 C.F.R. § 4.71a.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  

Diagnostic Code 5256, which evaluates ankylosis of the knee, assigns a 30 percent rating for favorable angle in full extension, or in slight flexion between 0 degrees and 10 degrees.  A 40 percent rating is assigned when there is ankylosis of the knee in flexion between 10 and 20 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5256.  However, there has been no suggestion the Veteran has ankylosis in his knee, therefore Diagnostic Code 5256 is inapplicable.

Under Diagnostic Code 5258, when semilunar cartilage is dislocated with frequent episodes of locking, pain and effusion into the joint a 20 percent rating is assigned.  38 C.F.R. § 4.71a.  When semilunar cartilage has been removed, but remains symptomatic, a 10 percent rating is assigned.  Id., Diagnostic Code 5259.  The March 2012 VA examiner noted the Veteran has not had any meniscal conditions or surgical procedures for a meniscal condition, therefore, Diagnostic Codes 5258 and 5259 do not apply.

There has also not been any indication of impairment of the tibula and fibula so as to warrant a rating under Diagnostic Code 5262, no finding of genu recurvatum so as to warrant a rating under Diagnostic Code 5263, and no knee replacement so as to warrant a rating under Diagnostic Code 5055.  38 C.F.R. § 4.71a.

Diagnostic Code 5257 evaluates recurrent subluxation or lateral instability of a knee, and assigns a 10 percent disabling for a slight impairment, 20 percent disabling for a moderate impairment, and 30 percent disabling for a severe impairment.  38 C.F.R. § 4.71a.  

The March 2012 VA examination report includes a joint stability tests section.  All findings in that section are normal with the exception of medial-lateral stability of the left knee which is listed as 1+ (0-5 millimeters).  This is evidence favorable to a finding of a disability rating for other impairment (instability) of the left knee.

The examiner, however, specifically indicated that there was no evidence or history of recurrent patellar subluxation/dislocation.  In a section for functional impairment following repetitive use, the examiner checked boxes for less movement than normal for the left leg but did not check the option for more movement than normal.  Moreover, the Veteran has not contended that he has instability of his left knee.  This is evidence against a finding of other impairment (instability) of the right knee.  

Even though the Veteran has not contended that he has instability of his left knee, the Board has taken into account that the Veteran has simply not reported much in the context of his claims and appeal.  His statements are general, indicating little more than his belief that he has greater disability than he is compensated for and indicating in general the disabilities for which service connection has been established.  As such, the Board does not find his lack of report of instability to be particularly probative.  

The Board must weigh the findings showing other than normal stability of his left knee against the examiner's report of no instability of his left knee.  It is significant to the Board that there were no abnormal stability findings for the right knee.  The Board is left with reasonable doubt in this instance as to whether a compensable rating is warranted for instability of the left knee.  Therefore, the Board revolves reasonable doubt in the Veteran's favor and concludes that a 10 percent rating is warranted for mild lateral instability of the left knee.  

However, the preponderance of evidence is clearly against a finding that the Veteran's knee disability approximated the criteria for higher than a 10 percent rating for lateral instability for any period on appeal.  Essentially, the Board was left with a reasonable doubt as to whether he even had actual instability of his left knee.  The evidence that does support the 10 percent rating is for mild lateral instability is the 1+ finding of 0-5 millimeters for medial-lateral instability, not the 2+ or 3+ option for larger ranges of instability.  That, combined with the lack of report, even in a treatment context, of instability taken together with the examiner's finding that he did not have lateral instability or subluxation shows that his left knee instability does not approximate moderate lateral instability or subluxation of the left knee.  Hence, a rating higher than 10 percent for this manifestation of his knee disability is denied.  To that extent, there is no reasonable doubt to be resolved.   U.S.C.A. § 5107(b); 38 C.F.R. §§ .3.102, 4.3 (2014).  

D.  Extraschedular Consideration

Also considered by the Board is whether referral is warranted for a rating outside of the schedule.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b) (2013).  The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  

Extraschedular analysis involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, the Board or the RO must determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis need not continue.  Id.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

The rating schedule contemplates all of his reported or otherwise identified symptoms.  First, the criteria for evaluating psychiatric disabilities is, by definition, non-exhaustive.  The symptoms that the Veteran suffers from are specified in the criteria.  To the extent that one may consider report of him staying to himself, or some other description in the record, as not listed in the criteria, it cannot be said that the symptoms are so unusual that they are not of like kind to those listed in the criteria.  The criteria describe a level of disability much greater than what the evidence shows in this case.  Hence, it cannot be said that the schedule does not contemplate his level of disability.  

The same is true for neurological symptomatology of his low back disorder.  He reports numbness and tingling (the pain is radiated pain).  This is contemplated by the criteria for rating incomplete paralysis of the sciatic nerve.  Again, the schedule provides for compensation for a much greater level of disability, complete paralysis, than what the evidence shows in this case.  

Finally, symptoms of his left knee disability were reported as pain and discomfort - essentially the same symptom in this case.  38 C.F.R. § 4.40 and § 4.45 specifically provide that VA consider pain when rating a joint disability.  Although the Veteran did not complain of instability, instability (as the Board finds with regard to the examination report) is contemplated by the criteria under Diagnostic Code 5257.  Compensation for the Veteran's level of instability as well as for much greater levels, are provided for by the schedular criteria.  

Also considered by the Board is whether the collective effect of his other service connected disability warrants referral for extraschedular consideration.  See Johnson v. Shinseki, 762 F.3d 1362 (Fed. Cir. 2014).  The Veteran has several disabilities for which service connection has been established in addition to the ones on appeal.  These are erythema nodosum with scars of lower extremities and with history of thrombophlebitis, rated at 10 percent, and the following non compensable disabilities:  gastritis, residual scar removal of cyst right forehead, and genital herpes.  The record shows that he is properly compensated for his service connected disabilities.  The evidence does not rise to an equipoise level as to a collective effect of his service connected disabilities that make the schedular standards inadequate with regard to the ratings assigned to those disabilities on appeal.  .  

For these reasons, the Board declines to remand this case for referral for extraschedular consideration.  

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See eg. 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013) and 38 C.F.R. § 3.159 (2013).  Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in July 2007.  

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The Board finds that all necessary development has been accomplished.  The RO has obtained the Veteran's VA treatment records.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

The Veteran was afforded VA medical examinations in March 2012 for his back and knee and July 2012 for his depressive disorder.  The examiners obtained an accurate history and listened to the Veteran's assertions.  The examiners provided the Board with sufficient information to rate the Veteran's disabilities.  Therefore, the Board finds that the examinations are adequate and contains sufficient information to decide the issues on appeal.  

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  

ORDER

Entitlement to a disability rating in excess of 10 percent for chronic depression prior to February 17, 2011 and greater than 30 percent beginning on February 17, 2011, is denied.  

A 10 percent rating is granted for mild incomplete paralysis of the left sciatic nerve, subject to the laws and regulations governing the payment of monetary benefits.  

A 10 percent rating is granted for mild incomplete paralysis of the right sciatic nerve, subject to the laws and regulations governing the payment of monetary benefits.  

A 10 percent disability rating is granted for mild lateral instability of the left knee, subject to the laws and regulations governing the payment of monetary benefits; in all other respects a higher rating is denied.  

Entitlement to a disability rating in excess of 10 percent prior to March 24, 2012, and 40 percent thereafter, for service-connected residuals of a left knee injury, other than instability, is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


